Name: 2009/461/EC: Commission Decision of 12Ã June 2009 appointing a Commission representative to the Management Board of the European Medicines Agency
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2009-06-13

 13.6.2009 EN Official Journal of the European Union L 150/20 COMMISSION DECISION of 12 June 2009 appointing a Commission representative to the Management Board of the European Medicines Agency (2009/461/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 726/2004 of the European Parliament and of the Council of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency (1), and in particular Article 65 thereof, Whereas: (1) Pursuant to Article 65 of Regulation (EC) No 726/2004, the Management Board of the European Medicine Agency (hereinafter the Agency) is to include two representatives of the Commission. (2) Due to the expiry on 2 June 2009 of the current mandate of the Commission representative and alternate from the Directorate-General for Enterprise and Industry, it is necessary to appoint a member of the Management Board of the Agency from the Directorate-General for Enterprise and Industry and an alternate who will replace the member in his/her absence and vote on his/her behalf, HAS DECIDED AS FOLLOWS: Article 1 The representative of the Commission to the Management Board of the European Medicines Agency shall be the person occupying the following position and exercising the following functions: (a) Director-General of the Directorate-General for Enterprise and Industry. The alternate representative shall be the person occupying the following position and exercising the following functions: (b) Director heading the Directorate which is responsible for the authorisation of medicinal products on the basis of the work program of the Directorate-General for Enterprise and Industry. Article 2 This Decision shall apply to the persons occupying, including on a temporary basis, the positions referred to in Article 1 at the date of adoption of this Decision, or to any successor of those persons in those positions. Article 3 The Director-General of the Directorate-General for Enterprise and Industry shall inform the Executive Director of the European Medicines Agency of the names of the persons occupying the positions referred to in Article 1, and any changes thereof. Done at Brussels, 12 June 2009. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 136, 30.4.2004, p. 1.